Acknowledgments
1. 	Applicant’s amendment, filed on 7/16/2021 is acknowledged.  Accordingly claims 1-8 and 13-24 remain pending.
2.	Claims 9-12 have been cancelled by the Applicant 
3.	This paper is assigned paper No. 20220217, by the Examiner.
Notice of Pre-AIA  or AIA  Status
4.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Applicant’s Comments/Remarks
5.	Applicant’s response, filed on 7/16/2021, has fully been considered and is persuasive.
Applicant’s Argument #1:
Applicant contends that the 35 USC 101 rejections of 1-8 and 13-24 was improper for Applicant’s claims does not fall under the guidelines.
Examiner’s Response to Argument #1:
Applicant’s argument that the 35 USC 101 rejections of 1-8 and 13-24 was improper for Applicant’s claims does not fall under the guidelines has fully been considered and is persuasive; therefore, the rejections are withdrawn.
Applicant’s Argument #2:
Applicant contends that the 35 USC 112(a) rejections of claims 1-8 and 13-24 was improper for Applicant’s claims is not broader than the specification citing Par. [0036].


Examiner’s Response to Argument #2:
Applicant’s argument that the 35 USC 112(a) rejections of claims 1-8 and 13-24 was improper for Applicant’s claims is not broader than the specification citing Par. [0036] has been fully considered and is persuasive; therefore, the rejection is withdraw. 
Applicant’s Argument #3:
Applicant contends that the 35 USC 112(a) rejections of claims 1-8 and 13-24 was improper citing Par. [0025].
Examiner’s Response to Argument #3:
Applicant’s argument that the 35 USC 112(a) rejections of claims 1-8 and 13-24 was improper citing Par. [0025] has been fully considered and is persuasive; therefore, the rejection is withdraw. 
Applicant’s Argument #4:
Applicant contends that the 35 USC 112(a) rejection of claim 3 was improper citing Par. [0020].
Examiner’s Response to Argument #4:
Applicant’s argument that the 35 USC 112(a) rejection of claim 3 was improper citing Par. [0020] has been fully considered and is persuasive; therefore, the rejection is withdraw. 
Applicant’s Argument #5:
Applicant contends that the 35 USC 112(b) rejection of claim 1 was improper citing similar arguments made previously.


Examiner’s Response to Argument #5:
Applicant’s argument that the 35 USC 112(b) rejection of claim 1 was improper citing similar arguments made previously has fully been considered and is persuasive; therefore, the rejections are withdrawn.

Applicant’s Argument #6:
Applicant contends that the 35 USC 112(b) rejection of claim 3 was improper citing similar arguments made previously.
Examiner’s Response to Argument #6:
Applicant’s argument that the 35 USC 112(b) rejection of claim 3 was improper citing similar arguments made previously has fully been considered and is persuasive; therefore, the rejections are withdrawn.

Applicant’s Argument #7:
Applicant contends that the 35 USC 112(b) rejection of claims 13 and 21 were improper hybrid rejections.
Examiner’s Response to Argument #7:
Applicant’s argument that the 35 USC 112(b) rejection of claims 13 and 21 was improper hybrid rejections has fully been considered and is persuasive; therefore, the rejections are withdrawn.



Applicant’s Argument #8:
Applicant contends that the amended claims obviates the 35 USC 102 rejection set forth in the prior office action.
Examiner’s Response to Argument #8:
Applicant’s argument that the amended claims obviates the 35 USC 102 rejection set forth in the prior office action has fully been considered and is persuasive; therefore, the rejection is withdrawn.
Applicant’s Argument #9:
Applicant contends that the amended claims obviates the 35 USC 103 rejection set forth in the prior office action.
Examiner’s Response to Argument #9:
Applicant’s argument that the amended claims obviates the 35 USC 103 rejection set forth in the prior office action has fully been considered and is persuasive; therefore, the rejection is withdrawn.
Allowable Subject Matter
6.	Claims 1-8 and 13-24 are allowed, subject to the Examiner’s amendment described below.
Examiner's Amendment
7.	An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

9.	 The Application has been amended one (1) time as follows:
1. (Previously Presented)  A method comprising:
	generating, by a processor executing a functional software module on a mobile device, security related information of the functional software module, the security related information generated by the processor including information representative of at least one of: content of the functional software module, or content of a software environment of the functional software module;
	sending, by the processor, the security related information to a computer system via a network;
	receiving, by the processor, a validation result of a validation process performed by the computer system based on the security related information of the functional software module; and
	establishing, by the processor, a secure communication session between the mobile device and a mobile card reader coupled to the mobile device based on the validation result of the validation process indicating that the security related information of the functional software module has been determined to be valid by the computer system. 

2. (Original)  The method as recited in claim 1, wherein the functional software module is a point-of-sale (POS) software module. 

3. (Previously Presented)  The method as recited in claim 1, further comprising sending an indication of the validation result of the validation process from the mobile device to the mobile card reader prior to, and as a prerequisite of, establishing the secure communication session between the mobile device and the mobile card reader.

4. (Previously Presented)  The method as recited in claim 3, wherein, when the validation result of the validation process indicates that the security related information of the functional software module has been determined to be valid by the computer system, the indication of the validation result sent to the mobile card reader includes a cryptographic key of the functional software module, signed by the computer system. 

5. (Previously Presented)  The method as recited in claim 1, wherein the security related information of the functional software module sent to the computer system by the processor comprises a cryptographic key of the functional 

6. (Previously Presented)  The method as recited in claim 1, wherein generating the security related information including information representative of at least one of: content of the functional software module, or content of a software environment of the functional software module, comprises generating, by the processor, a fingerprint of at least one of the functional software module or the software environment of the functional software module in the mobile device, the fingerprint generated to include a checksum, a result of a cyclic redundancy check function, a result of a cryptographic hash function, or a sampling of at least one of the functional software module or the software environment. 

7. (Previously Presented)  The method as recited in claim 1, further comprising sending, by the processor executing the functional software module, security related information of the mobile card reader to the computer system via the network prior to establishing the secure communication session between the mobile device and the mobile card reader.

8. (Previously Presented)  The method as recited in claim 1, wherein establishing, by the processor, the secure communication session between the mobile device and the mobile card reader comprises generating a secure session key using a Diffie-Hellman message exchange with the mobile card reader to generate the secure session key. 

9-12. (Canceled) 

13. (Currently Amended)  A mobile device comprising:
	a processor; 
	one or more non-transitory computer-readable media storing instructions for a functional software module which, when executed by the processor, cause the processor to perform operations comprising: 
	sending, by the processor, security related information of the functional software module to a computer system via a network, the security related information generated by the processor to include information representative of at least one of: content of the functional software module, or content of a software environment of the functional software module;

	establishing, by the processor, a secure communication session between the mobile device and a mobile card reader coupled to the mobile device based on the validation result of the validation process indicating that the security related information of the functional software module has been determined to be valid by the computer system. 

14. (Original)  The mobile device as recited in claim 13, wherein the functional software module is a point-of-sale (POS) software module.

15. (Previously Presented)  The mobile device as recited in claim 13, the operations further comprising sending an indication of the validation result of the validation process from the mobile device to the mobile card reader prior to, and as a prerequisite of, establishing the secure communication session between the mobile device and the mobile card reader.

16. (Previously Presented)  The mobile device as recited in claim 15, wherein, when the validation result of the validation process indicates that the security related information of the functional software module has been determined to be valid by the computer system, the indication of the validation result sent to the mobile card reader includes a cryptographic key of the functional software module, signed by the computer system.

17. (Previously Presented)  The mobile device as recited in claim 13, wherein the security related information of the functional software module sent to the computer system by the processor comprises a cryptographic key of the functional software module and the information representative of at least one of: the content of the functional software module, or the content of the software environment of the functional software module.



19. (Previously Presented)  The mobile device as recited in claim 13, the operations further comprising sending, by the processor, security related information of the mobile card reader to the computer system via the network prior to establishing the secure communication session between the mobile device and the mobile card reader.

20. (Previously Presented)  The mobile device as recited in claim 13, wherein the operation of establishing the secure communication session between the mobile device and the mobile card reader further comprises an operation of generating a secure session key using a Diffie-Hellman message exchange with the mobile card reader to generate the secure session key. 

21. (Currently Amended) A non-transitory computer-readable medium storing executable instructions of a functional software module that are executable by one or more processors of a mobile device to configure the one or more processors to perform operations comprising:
	sending security related information of the functional software module to a computer system via a network, the security related information generated by the processor to include information representative of at least one of: content of the functional software module, or content of a software environment of the functional software module;
	receiving a validation result of a validation process performed by the computer system based on the security related information of the functional software module; and
	establishing a secure communication session between the mobile device and a mobile card reader coupled to the mobile device based on the validation result of the validation process indicating that the security related information of the functional software module has been determined to be valid by the computer system. 

22. (Currently Amended) The non-transitory computer-readable medium as recited in claim 21, the operations further comprising sending an indication of the validation result of the validation process from the mobile device to the mobile 

23. (Currently Amended) The non-transitory computer-readable medium as recited in claim 21, wherein the security related information of the functional software module sent to the computer system by the processor comprises a cryptographic key of the functional software module and the information representative of at least one of: the content of the functional software module, or the content of the software environment of the functional software module, including a fingerprint of at least one of the functional software module or the software environment of the functional software module, the fingerprint generated by the processor to include a checksum, a result of a cyclic redundancy check function, a result of a cryptographic hash function, or a sampling of at least one of the functional software module or the software environment. 

24. (Currently Amended) The non-transitory computer-readable medium as recited in claim 21, the operations further comprising sending security related information of the mobile card reader to the computer system via the network prior to establishing the secure communication session between the mobile device and the mobile card reader. 

Reasons for Allowance
10.	Claim(s) 1-8 and 13-24 are allowed.
11.	The following is an Examiner’s statement of reason for allowance:
	Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002). Therefore the Examiner must interpret the claimed terms as found on the specification of the instant application. Clearly almost all the general terms in the claims may have multiple meanings.  So where a claim term "is susceptible to various meanings,...the inventor's lexicography must prevail.... " Id. Using these definitions for the claims, the claimed invention was not reasonably found in the prior art. 
Ronchi) which discloses a system and method are provided for validating executable program code operating on at least one computing device. Program instructions that include a request for access to sensitive information are executed on a first computing device. An authentication request for access to the electronic information is sent from the first computing device to a second computing device. In response to the authorization request, a challenge is sent from the second computing device to the first computing device. The first computing device executes the challenge and generates an authentication response that includes at least one memory object associated with the program instructions. The response is sent to the second computing device from the first computing device, and the second computing device generates and sends a verification to the first computing device confirming that at least some of the first program instructions have not been altered or tampered with, and further grants the first computing device access to at least some of the electronic information.
  	The closest prior art and the cited prior art, however, does not teach or suggest, alone or in combination, the particular combination of steps or elements as recited in the independent claim(s) 1, 13 and 21, specifically the combination of steps of: receiving, by the processor, a validation result of a validation process performed by the computer system based on the security related information of the functional software module; and establishing, by the processor, a secure communication session between the mobile device and a mobile card reader coupled to the mobile device based on the validation result of the validation process indicating that the security related information of the functional software module has been determined to be valid by the computer system, as Ronchi are not found in a reasonable number of reference(s).  Yet even if the missing claimed elements were found in a reasonable number of references, a person of ordinary skill in the art at the time the invention was made would not have been motivated to include these missing elements in an embodiment in the Ronchi disclosures because it is not common to: receiving, by the processor, a validation result of a validation process performed by the computer system based on the security related information of the functional software module; and establishing, by the processor, a secure communication session between the mobile device and a mobile card reader coupled to the mobile device based on the validation result of the validation process indicating that the security related information of the functional software module has been determined to be valid by the computer system.  Hence, the claims are allowable over the cited prior art.  Dependent claims 2-8, 14-20 and 22-24 are also allowable for the same reason(s) described above.

12.	Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and to avoid processing delays, should preferably accompany the issue fee.  Such submission should be clearly labeled “comments on Statement of Reason for Allowance.”
 Conclusion

13.	The prior art made of record and not relied upon is considered pertinent to     

Applicant’s disclosure.

	Any inquiry concerning this communication or earlier communication from 

the examiner should be directed to Mr. Dante Ravetti whose telephone number is 

(571) 270-3609.  The examiner can normally be reached on Monday – Thursday 

9:00am-5:00pm.

	If attempts to reach examiner by telephone are unsuccessful, the 

examiner’s supervisor, Mr. John Hayes may be reached at (571) 272-6708.  The 

fax phone number for the organization where this application or proceeding is 

assigned is (571) 270-4609.

	Information regarding the status of an application may be obtained from 

the Patent Application Information Retrieval (PAIR) system.  Status information 

for published applications may be obtained from either Private PAIR or Public 

PAIR.  Status information for unpublished applications is available through 

Private PAIR only.  For more information about the PAIR system see 

http://pair-direct,uspto.gov.  Should you have questions on access to the private 

PAIR system, please contact the Electronic Business Center (EBC) at 1-(866) 

217-9197.  If you would like assistance from a USPTO Customer Service 

Representative or access to the automated information system, call 1-(800) 786-

9199 (IN USA or CANADA) or 1-(571) 272-1000.

/DANTE RAVETTI/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        2/17/2022